DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welling [US Pat # 6,112,610].

Regarding claim 2: Welling discloses a nut, comprising:
a nut body (10), comprising an inner ring wall (11), a ball groove (11a) and an assembly groove (31), wherein the ball groove is annularly arranged in the inner ring wall, the assembly groove is axially arranged in the inner ring wall and runs through two axial ends of the nut body (see fig 4), and viewed from an axial end of the nut body, a shape of the assembly groove comprises a narrow neck ( 31, see for example fig 3) and a wide neck ( 30, see for example fig 3) along a radial cross section of the nut body, the narrow neck (31) having a smaller width than that of the wide neck (30) and the narrow neck (31, see fig 3) is closer to the inner ring wall than the wide neck; and a circulator (see fig 6), arranged in the assembly groove of the nut body, wherein a shape of the circulator corresponds to the shape of the assembly groove (see fig 7), the circulator is provided with a guiding groove (26a, 26b) facing the inner ring wall, and the guiding groove and the ball groove form a ball circulating channel.
wherein a radial cross section of the circulator is bottle-shaped (see fig 3). 



Regarding claim 5: Welling discloses a ball screw device, comprising: a screw (S) comprising a track groove (18); a nut (16), slidably arranged on the screw, comprising:
a nut body (10), comprising an inner ring wall, a ball groove and an assembly groove, wherein the ball groove is annularly arranged in the inner ring wall, the assembly groove (31) is axially arranged in the inner ring wall and runs through two axial ends of the nut body, and viewed from an axial end of the nut body (10), a shape of the assembly groove comprises a narrow neck (31) and a wide neck (30) along a radial cross section of the nut body, the narrow neck (31) having a smaller width than that of the wide neck (30) and the narrow neck is closer to the inner ring wall than the wide neck; and a circulator, arranged in the assembly groove of the nut body, wherein a shape of  the circulator (see fig 6) corresponds to the shape of the assembly groove, the circulator is provided with a guiding groove (26a, 26b) facing the inner ring wall, the guiding groove and the ball groove form a ball circulating channel, and the track groove and the ball circulating channel form a ball circulating passage; and a plurality of balls, rolling in the ball circulating passage (see fig 7).
wherein a radial cross section of the circulator is bottle-shaped (see fig 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Welling [US Pat # 6,112,610] in view of Bernard [GB Pat # 1,117,353]

Regarding claim 1: Welling discloses a nut, comprising:
a nut body (10), comprising an inner ring wall (11), a ball groove (11a) and an assembly groove (31), wherein the ball groove is annularly arranged in the inner ring wall, the assembly groove is axially arranged in the inner ring wall and runs through two axial ends of the nut body (see fig 4), and viewed from an axial end of the nut body, a shape of the assembly groove comprises a narrow neck ( 31, see for example fig 3) and a wide neck ( 30, see for example fig 3) along a radial cross section of the nut body, the narrow neck (31) having a smaller width than that of the wide neck (30) and the narrow neck (31, see fig 3) is closer to the inner ring wall than the wide neck; and a circulator (see fig 6), arranged in the assembly groove of the nut body, wherein a shape of the circulator corresponds to the shape of the assembly groove (see fig 7), the circulator is provided with a guiding groove (26a, 26b) facing the inner ring wall, and the guiding groove and the ball groove form a ball circulating channel.
Welling does not show wherein a radial cross section of the circulator is dovetail-shaped. However Bernard shows a radial cross section of the circulator is dovetail-shaped (see fig 4).
It would have been obvious to someone having ordinary skill in the art at the time of the to have shaped the circulator to a dovetail shape or any other suitable shape as matter of design choice and design preference.


Regarding claim 4: Welling discloses a ball screw device, comprising: a screw (S) comprising a track groove (18); a nut (16), slidably arranged on the screw, comprising:
a nut body (10), comprising an inner ring wall, a ball groove and an assembly groove, wherein the ball groove is annularly arranged in the inner ring wall, the assembly groove (31) is axially arranged in the inner ring wall and runs through two axial ends of the nut body, and viewed from an axial end of the nut body (10), a shape of the assembly groove comprises a narrow neck (31) and a wide neck (30) along a radial cross section of the nut body, the narrow neck (31) having a smaller width than that of the wide neck (30) and the narrow neck is closer to the inner ring wall than the wide neck; and a circulator, arranged in the assembly groove of the nut body, wherein a shape of  the circulator (see fig 6) corresponds to the shape of the assembly groove, the circulator is provided with a guiding groove (26a, 26b) facing the inner ring wall, the guiding groove and the ball groove form a ball circulating channel, and the track groove and the ball circulating channel form a ball circulating passage; and a plurality of balls, rolling in the ball circulating passage (see fig 7).
Welling does not show wherein a radial cross section of the circulator is dovetail-shaped. However Bernard shows a radial cross section of the circulator is dovetail-shaped (see fig 4).
It would have been obvious to someone having ordinary skill in the art at the time of the to have shaped the circulator to a dovetail shape or any other suitable shape as matter of design choice and design preference.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Welling [US Pat # 6,112,610] in view of Bernard [GB Pat # 1,117,353] in further view of Pellenc [US Pub# 2017/0241525].

Regarding claim 3 and 6: Welling does not explicitly disclose wherein the circulator is fixedly arranged in the assembly groove of the nut body through glue. However, Pellenc teaches a circulator is fixedly arranged in the assembly groove of the nut body through glue ([0013]).
It would have been obvious to someone having ordinary skill in the art at the time of the effective filling date to have attaches the circulator to the nut body by glue to expedited the assembling process and reduce cost (no bolts needed).

    PNG
    media_image1.png
    700
    489
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    400
    349
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    527
    811
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    688
    533
    media_image4.png
    Greyscale


Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive.
In response to applicant argument that Welling fails to disclose the assembly groove is axially arranged in the inner ring wall and runs through two axial ends of the nut body.
Figure 3 1 and 3 clearly show the groove is axially arranged in the inner ring through the axial ends. Under the broadest reasonable interpretation, the groove does not necessarily extend from one end to the other end.
 In response to applicant argument that Welling does not disclose wherein a radial cross section of the circulator is dovetail-shaped. The limitation is taught by the newly added reference where it shows a dovetail shape of the circulator (see fig 4). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658